TREG R. TAYLOR
ATTORNEY GENERAL

Andalyn Pace (Alaska Bar No. 1305025)
Assistant Attorney General
Department of Law
1031 West Fourth Avenue, Ste. 200
Anchorage, AK 99501
Telephone: (907) 269-5190
Facsimile: (907) 258-0760
Email: andalyn.pace@alaska.gov

Attorney for Defendants

                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

JEREMY BEEBE,                               )
                                            )
              Plaintiff,                    )
                                            )
v.                                          )   Case No.: 1:21-cv-00012-SLG
                                            )
STATE OF ALASKA, DEPARTMENT                 )
OF CORRECTIONS, et al., GERAD               )   NOTICE OF LODGING STATE
ANDREWS, S.S. SGT. LCCC,                    )   COURT RECORD
CHASTITY WILSON, Medical                    )
Department Supervisor, LCCC,                )
                                            )
              Defendants.                   )

       Defendants Jerrod Andrews, Chastity Wilson, and State of Alaska, Department of

Corrections, by and through counsel, hereby give notice of filing the record of Jeremy

Beebe v. State of Alaska, Department of Corrections, et al., Gerad Andrews, S.S. Sgt.

LCCC, Chastity Wilson, Medical Department Supervisor, LCCC, Superior Court for the

State of Alaska, First Judicial District at Juneau, Case No. 1JU-21-00512 CI. The record

is identified and filed herewith:



        Case 1:21-cv-00012-SLG Document 10 Filed 07/09/21 Page 1 of 34
      1.     02/10/2021          Complaint

      2.     02/10/2021          Prisoner Request for Filing Fee Exemption

      3.     03/08/2021          Order on Filing Fee Exemption

      4.     05/25/2021          Sworn Affidavit

      5.     06/14/2021          Plaintiff’s Notice of Address

      6.     06/17/2021          Defendants’ Notice to State Court of Removal

      7.     06/17/2021          Amended Certificate of Service

      DATED: July 9, 2021.

                                        TREG R. TAYLOR
                                        ATTORNEY GENERAL


                                        By:   /s/Andalyn Pace
                                              Andalyn Pace
                                              Assistant Attorney General
                                              Alaska Bar No. 1305025
                                              Department of Law
                                              1031 West Fourth Avenue, Ste. 200
                                              Anchorage, AK 99501
                                              Phone: (907) 269-5190
                                              Facsimile: (907) 258-0760
                                              Email: andalyn.pace@alaska.gov
                                              Attorney for Defendants

Certificate of Service
I certify that on July 9, 2021 the foregoing Notice of Lodging State Court Record was
served via USPS mail on:

Jeremy C. Beebe
P.O. Box 453
Wrangell, AK 99929

/s/Andalyn Pace
Andalyn Pace, Assistant Attorney General

Beebe v. SOA, DOC, et al.                                Case No.: 1:21-cv-00012-SLG
Notice of Lodging State Court Record                                       Page 2 of 2

        Case 1:21-cv-00012-SLG Document 10 Filed 07/09/21 Page 2 of 34
Case 1:21-cv-00012-SLG Document 10 Filed 07/09/21 Page 3 of 34
Case 1:21-cv-00012-SLG Document 10 Filed 07/09/21 Page 4 of 34
Case 1:21-cv-00012-SLG Document 10 Filed 07/09/21 Page 5 of 34
Case 1:21-cv-00012-SLG Document 10 Filed 07/09/21 Page 6 of 34
Case 1:21-cv-00012-SLG Document 10 Filed 07/09/21 Page 7 of 34
Case 1:21-cv-00012-SLG Document 10 Filed 07/09/21 Page 8 of 34
Case 1:21-cv-00012-SLG Document 10 Filed 07/09/21 Page 9 of 34
Case 1:21-cv-00012-SLG Document 10 Filed 07/09/21 Page 10 of 34
Case 1:21-cv-00012-SLG Document 10 Filed 07/09/21 Page 11 of 34
Case 1:21-cv-00012-SLG Document 10 Filed 07/09/21 Page 12 of 34
Case 1:21-cv-00012-SLG Document 10 Filed 07/09/21 Page 13 of 34
Case 1:21-cv-00012-SLG Document 10 Filed 07/09/21 Page 14 of 34
Case 1:21-cv-00012-SLG Document 10 Filed 07/09/21 Page 15 of 34
Case 1:21-cv-00012-SLG Document 10 Filed 07/09/21 Page 16 of 34
Case 1:21-cv-00012-SLG Document 10 Filed 07/09/21 Page 17 of 34
Case 1:21-cv-00012-SLG Document 10 Filed 07/09/21 Page 18 of 34
Case 1:21-cv-00012-SLG Document 10 Filed 07/09/21 Page 19 of 34
Case 1:21-cv-00012-SLG Document 10 Filed 07/09/21 Page 20 of 34
Case 1:21-cv-00012-SLG Document 10 Filed 07/09/21 Page 21 of 34
Case 1:21-cv-00012-SLG Document 10 Filed 07/09/21 Page 22 of 34
Case 1:21-cv-00012-SLG Document 10 Filed 07/09/21 Page 23 of 34
Case 1:21-cv-00012-SLG Document 10 Filed 07/09/21 Page 24 of 34
Case 1:21-cv-00012-SLG Document 10 Filed 07/09/21 Page 25 of 34
Case 1:21-cv-00012-SLG Document 10 Filed 07/09/21 Page 26 of 34
Case 1:21-cv-00012-SLG Document 10 Filed 07/09/21 Page 27 of 34
Case 1:21-cv-00012-SLG Document 10 Filed 07/09/21 Page 28 of 34
Case 1:21-cv-00012-SLG Document 10 Filed 07/09/21 Page 29 of 34
Case 1:21-cv-00012-SLG Document 10 Filed 07/09/21 Page 30 of 34
Case 1:21-cv-00012-SLG Document 10 Filed 07/09/21 Page 31 of 34
Case 1:21-cv-00012-SLG Document 10 Filed 07/09/21 Page 32 of 34
Case 1:21-cv-00012-SLG Document 10 Filed 07/09/21 Page 33 of 34
Case 1:21-cv-00012-SLG Document 10 Filed 07/09/21 Page 34 of 34
